The opinion of the court was delivered by
Bennett J.
This case comes before this court upon a motion in arrest for the insufficiency of the declaration. The objection is, that it is not alleged in the declaration, that the colloquium had was of and concerning the burning of the store feloniously, wickedly and wilfully; and it is hence inferred by the counsel that the inuendo, which is merely the mode of introducing an explanation of the sense in which the words were used, extends their meaning.
It is clear that it is not the office of an inuendo to extend, but simply to explain. Where words are used of doubtful signification, it is for the pleader to allege in what sense they were used, and for the jury to find the truth of the allegation. In this declaration we have the allegation that the store of the defendant had been destroyed by fire, and that, in a conversation of and concerning the burning of this store, the defendant charged the plaintiff with the burning of it; and then follows the inuendo, explanatory of the meaning of the defendant. When we take the whole words charged in the declaration, and especially when the defendant adds, that “he can prove it,” probably there are but few who would not understand the words as imputing to the plaintiff a felonious burning. The jury have of course settled the question, that they were used in that sense.
We do not think this declaration obnoxious to the objection made to it, but consider it well sustained by authority. Peake v. Oldham, Cowp. 278. Woolnoth v. Meadows, 5 East 463. Goodrich v. Woolcott, 3 Cow. 231.
The judgment of the County Court is affirmed.